PER CURIAM.
This cause is before us on appeal from a workers’ compensation order finding com-pensability and awarding claimant temporary total disability benefits from August 19, 1984, to date and continuing so long as he is entitled to same or until such time as claimant returns to employment.
The finding of compensability and the award of medical bills are affirmed. We also affirm the award of temporary total disability benefits from August 19, 1984, through February 7, 1985 (this date is five weeks after the surgery of January 3, 1985), as the medical testimony provides competent, substantial evidence to support this award. Since there is no evidence of whether claimant could or could not work after this date, the portion of the order awarding temporary total disability benefits “to date and continuing so long as he is entitled to same or such time that claimant returns to employment,” an obviously open-ended award, is vacated, and the cause is remanded for determination of this issue.
Accordingly, the order below is affirmed in part, vacated in part, and the cause remanded for proceedings consistent herewith.
*1086NIMMONS and ZEHMER, JJ„ and GUYTE P. McCORD, Jr. (Ret.), Associate Judge, concur.